PER CURIAM
Terrance T. Norman ("Norman") appeals from the motion court's judgment denying his Rule 29.15 motion for post-conviction relief. Following a bifurcated jury trial, the trial court convicted Norman of first-degree robbery and sentenced him to twenty-five years in prison. On appeal, Norman challenges the motion court's denial of his Rule 29.15 motion, alleging that his trial counsel was ineffective because he failed to object to (1) hearsay testimony linking Norman to other crimes, (2) bad-acts testimony inferring that Norman was selling prescription pills, and (3) improper speculation as to Norman's future conduct made by the State during closing argument. Because trial counsel was not ineffective for failing to object to such testimony or argument, the motion court's findings were not clearly erroneous.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).